



Confidential Treatment Requested by Codexis, Inc.


STRICTLY CONFIDENTIAL    EXECUTION VERSION






















































AMENDMENT NO. 1 TO


GLOBAL DEVELOPMENT, OPTION AND LICENSE AGREEMENT


between NESTEC LTD.
and CODEXIS, INC.






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Confidential Treatment Requested by Codexis, Inc.


AMENDMENT NO. 1 TO GLOBAL DEVELOPMENT,
OPTION AND LICENSE AGREEMENT


This AMENDMENT TO GLOBAL DEVELOPMENT, OPTION AND LICENSE AGREEMENT (this
“Amendment No. 1”) is made as of July 26, 2018 (the “Amendment No. 1 Effective
Date”), by and between NESTEC LTD., a limited company organized and existing
under the laws of Switzerland, having an office located at Avenue Nestlé 55,
1800 Vevey, Switzerland (“NHSc”), and CODEXIS, INC., a corporation incorporated
and existing under the laws of the State of Delaware, having an office located
at 200 Penobscot Drive, Redwood City, CA 94063, USA (“Codexis”). NHSc and
Codexis are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, NHSc and Codexis are parties to that certain Global Development, Option
and License Agreement dated October 12, 2017 (“Agreement”); and


WHEREAS, NHSc and Codexis desire to amend the Agreement to include a new
mechanistic study to be performed after the conclusion of the Phase Ia Clinical
Trial;


NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:


ARTICLE 1 DEFINITIONS
Definitions. The terms in this Amendment No. 1 with initial letters capitalized,
whether used in the singular or the plural, shall have the respective meanings
either set forth below or in another part of this Agreement.


“Mechanistic Study” means a clinical trial (which is not a Clinical Trial) to be
conducted outside of the US and not under an IND and according to a study
protocol to be agreed between the Parties.
 
ARTICLE 2
AMENDMENTS TO THE AGREEMENT


As of the Amendment No. 1 Effective Date, the Parties agree to amend the
Agreement as follows:


1.    The Development Plan attached as Exhibit A to the Agreement is amended by
the addition of the activities set out in the Mechanistic Study Development Plan
attached as Exhibit A to this Amendment No. 1.


2.    Section 2.1.3 of the Agreement is amended to read in its entirety as
follows:


2.1.3    Expiration of Option. The Option shall expire on the date that is forty
(40) days after the Option Trigger Date if the Option Exercise has not occurred
prior thereto or, if NHSc determines that a filing under the HSR Act is required
in connection with the Option Exercise, if the Parties have




2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Confidential Treatment Requested by Codexis, Inc.


submitted all filings required therefor but have not cleared the review process
within one hundred eighty (180) days after submission and such delay is not
attributable to any material failure on the part of Codexis to provide such
cooperation with such review process as NHSc, the FTC or DOJ may have reasonably
requested (the “Option Expiration Date”). If the License Effective Date does not
occur prior to the Option Expiration Date, the License Effective Date shall not
occur and Codexis shall have no further obligation to NHSc with respect to the
Compounds or Product, and all rights to the Compounds and Product shall revert
to Codexis. In such case, [***] therein, [***].


3.    Section 4.1.1 is amended in its entirety to read as follows:


4.1.1    Prior to Option Exercise or Expiration. Subject to the terms and
conditions of this Agreement, including Section 4.7, prior to the first to occur
of the Option Expiration Date or the License Effective Date, Codexis will [***]
to (i) file with the FDA an IND in respect of the study of the Initial Compound
for the treatment of HPA in accordance with the Development Plan [***] without
[***], or if the [***], Codexis [***] to [***] and [***], and/or that [***]
subject to [***] in [***], (ii) initiate a Phase Ia Clinical Trial in respect of
the Initial Compound for the treatment of HPA, which Phase Ia Clinical Trial
shall be conducted in accordance with the Development Plan in [***] in [***],
(iii) complete the Solid Dosage Form Development Study and achieve the
Formulation Objectives, and (iv) following the completion of the Phase Ia
Clinical Study, initiate the Mechanistic Study on the Initial Compound according
to the Mechanistic Study Development Plan.


With respect to the Mechanistic Study, Codexis shall periodically update NHSc on
the progress of the Mechanistic Study with respect to the Mechanistic Study
Development Plan, but Codexis shall not be required to provide to NHSc any study
report, test results, data or analysis of the Mechanistic Study until Option
Exercise.


In the event that [***] that it would be [***] in respect of the [***] prior to
[***], it shall so [***], whereupon [***] and [***] on which [***] to [***]
prior to the [***], it being agreed that [***] shall not [***], or [***] to the
[***] contemplated in this Agreement, in connection therewith.


4.    Section 4.1.2 is amended in its entirety to read as follows:


4.1.2    Following License Effective Date. Following the License Effective Date,
NHSc, subject to the terms and conditions of this Agreement, will [***] to (a)
Develop a Product containing the Initial Compound for the treatment of HPA and
(b) seek and obtain approval of a BLA for such Product for the treatment of HPA
in [***] and in [***] through [***]; provided, however, that NHSc shall not be
obligated to commence any Phase II Clinical Trial in respect of the Initial
Compound or any Product if the Formulation Objectives are not met. Subject to
the foregoing, all Development decisions and actions after the License Effective
Date, including the design of any and all Clinical Trials and the determination
of protocols therefor and the endpoints thereof, shall be in NHSc’s or its
Affiliates’ or sublicensees’ [***]. Following the License Effective Date,
responsibility for the conduct of the Mechanistic Study on the Initial Compound
shall transfer to NHSc and Codexis shall have no further obligations to conduct
the Mechanistic Study on the Initial Compound. The Parties shall facilitate an
orderly transfer of the conduct of the Mechanistic Study and Codexis will
furnish to NHSc all documentation relating to the conduct of the Mechanistic
Study on the Initial Compound. In addition, Codexis shall, [***], provide such
reasonable assistance as NHSc may request in connection with transitioning its
relationship with any Third Party with respect to the Mechanistic




3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Confidential Treatment Requested by Codexis, Inc.


Study of the Initial Compound to NHSc or its designee, including, to the extent
requested by NHSc, by using [***] to assign any contracts with such Third Party
relating [***] to the Mechanistic Study of the Initial Compound, so that NHSc
can continue to conduct the Mechanistic Study on the Initial Compound [***].


5.    Section 5.6 is amended in its entirety to read as follows:


5.6    Transfer of Initial Compound. Within [***] following the License
Effective Date, Codexis shall deliver to NHSc or its designee (EXW manufacturing
or storage site (per INCOTERMS 2010)), and NHSc or its designee shall accept,
all quantities of the Initial Compound in Codexis’ possession for use by NHSc or
its designee in connection with its Development activities under this Agreement.
Without limiting the foregoing, the Initial Compound delivered pursuant to this
Section 5.6 shall include [***] which has, at all times prior to delivery to
NHSc in accordance with the foregoing, been handled, stored and transported in
accordance with industry standard practices, less any [***] which has been used
by Codexis in conducting the Mechanistic Study on the Initial Compound.


6.    Section 7.3.1 is amended in its entirety to read as follows:


7.3.1    Development Milestone Payment and Other Payments Prior to Option
Exercise. Subject to the terms and conditions of this Agreement, within [***]
after Commencement of a Phase Ia Clinical Trial in respect of the Initial
Compound for the treatment of HPA, NHSc shall make a one-time, non-refundable,
non-creditable Milestone Payment to Codexis in the amount of four million U.S.
dollars ($4,000,000). In addition to this Milestone Payment, and subject to the
terms and conditions of this Agreement, after Commencement of the Mechanistic
Study but not before [***], and subsequently every [***] thereafter, Codexis
shall invoice NHSc [***] for and/or conduct of the Mechanistic Study on the
Initial Compound plus [***], as determined in accordance with GAAP. NHSc shall
pay each such invoice within [***] from the date of such invoice.


Except as expressly amended herein, all other terms and conditions of the
Agreement remain unchanged.


















IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their respective duly authorized officers.


CODEXIS, INC.






4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Confidential Treatment Requested by Codexis, Inc.


By: /s/ John J Nicols     (Signature)


Name: John J Nicols     Title: President & CEO    
Reviewed by Legal – RAS – 25 July 2018


NESTEC LTD.


By: /s/ Claudio Kuoni     (Signature)


Name: Claudio Kuoni     Title: Authorized Signatory    




Solely for purposes of Sections 13.1 and 14.11:


NESTLÉ HEALTH SCIENCE S. A.


By: /s/ Claudio Kuoni
(Signature)



Name: Claudio Kuoni     Title: General Counsel    












5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Confidential Treatment Requested by Codexis, Inc.


EXHIBIT A


Mechanistic Study Development Plan


[***]






6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

